USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First Circuit                                                                No. 97-1923                    FRANCIS J. DUGGAN, ET AL.,                      Plaintiffs, Appellees,                                v.                    DREAMWORLD, INC., ET AL.,                      Defendants, Appellees.                      ____________________                                                        ALFRED ALMEDER,                                                     Defendant, Appellant.                                          APPEAL FROM THE UNITED STATES DISTRICT COURT                                               FOR THE DISTRICT OF MASSACHUSETTS                                          [Hon. William G. Young, U.S. District Judge]                                                             Before                                                     Torruella, Chief Judge,               Selya and Boudin, Circuit Judges.                                                                     Alfred Almeder on brief pro se.June 1, 1998                                                                                                               Per Curiam.  Alfred Almeder filed a notice of appeal    seeking review of the district court's denial of his motion to    vacate a default and his motion to reconsider that denial.  His    failure to procure a transcript of the hearing held on June 6,    1997, at which, it appears, the district court explained its    reasons for the denial of these two motions, however, precludes    a reasoned review of that determination.  See Fed. R. App.    10(b) (outlining the appellant's duty); see also Moore v.    Murphy, 47 F.3d 8, 10-11 (1st Cir. 1995) (reciting the    consequences of appellant's failure to procure a necessary    transcript).              From aught that appears in the limited record    provided by appellant, we could find no abuse of discretion in    the court's rulings.  In particular, Almeder's claim that he    "never received a request to file a response to any    allegations" is simply refuted by the record.  The summons,    itself, which Almeder acknowledges that he received, along with    a copy of the complaint, stated that he was              required to serve upon Plaintiff's              Attorney [] an answer to the complaint              which is herewith served upon you, within              twenty days after service of this summons              upon you, exclusive of the day of service.               If you fail to do so, judgment by default              will be taken against you for the relief              demanded in the complaint.  You must also              file your answer with the Clerk of this              Court within a reasonable period of time              after service.                  Therefore, we affirm the order of the district court    denying Almeder's motion for reconsideration of the denial of    his motion to vacate the default.              Affirmed.  Loc. R. 27.1.